DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed 6/29/2022 are accepted.
Claim Objections
Claims 6 and 8 are objected to because of the following informalities: 
In claim 6 the limitation “wherein at least one of the bearing bushes that can shift” from lines 1-2 should read “wherein the at least one of the bearing bushes that can shift”.
In claim 8 the limitation “the winding spring” on lines 1-2 should read “a winding spring”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 improperly depends from cancelled claim 7. This examiner is interpreting claim 8 as being dependent from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4,6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rockelmann (DE 102013102630, translation provided by applicant) in view of Anderson (US 3248899).
Regarding claim 1, Rockelmann teaches (figs. 1-3) a roller blind arrangement (14) for a motor vehicle, comprising; 
a roller blind web (16) which has guiding tapes (32, one on each side) at its lateral edges on either side of a longitudinal center plane of the roller blind (paragraph 22 of the translation provided), 
a winding shaft (20) onto which the roller blind web (16) can be wound or from which the roller blind web (16) can be unwound and which comprises a flexible hollow tube arrangement (28, 16, 30A, and 30B) penetrated by a mounting beam (22) configured for attachment to the vehicle (intended use) and comprising a flexible middle tube (28) which is provided with bearing bushes (30A, 30B) in a co-rotating manner on both ends (fig. 2), each guiding tape (32) of the roller blind web (16) being attached to one of the bearing bushes (30A, 30B),
wherein the bearing bushes (30A, 30B) have an outer profile (outside surface) which engages into an inner profile of the middle tube (28, figure 3).
Rockelmann does not teach that at least one of the bearing bushes in an assembled state can shift relative to the middle tube in a longitudinal direction of the flexible hollow tube arrangement.
Anderson teaches (figs. 1-5) a roller blind arrangement with a bearing bush (11) that in an assembled state (when connected to the middle tube shade roller 10) can shift relative to a middle tube (10) in a longitudinal direction (the width direction, as explained in column 4 lines 16-59).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rockelmann by replacing one of the bearing bushes with the bearing bush of Anderson so that one of the bearing bushes in an assembled state can shift relative to the middle tube in a longitudinal direction of the flexible hollow tube arrangement. This alteration provides the predictable and expected result of an adjustable width device that is able to fit a user’s needs.
Regarding claim 2, modified Rockelmann teaches (figs. 1-3) a roller blind arrangement (14) where the flexible hollow tube arrangement (28, 16, 30A, and 30B) is provided with a coupling element (inside surface of 28) which is connected to the middle tube (28) in a co-rotating manner (the surface is a part of the tube, see paragraph 0021 which states “cladding tube 28 together with the bearing sleeves 30a and 30b rotate freely about the curvature of the winding shaft 20 predetermined central point 22, see fig. 3), the coupling element (inside surface of 28) connecting the at least one bearing bush (from the modification above) that can shift relative to the middle tube (28) in the longitudinal direction of the flexible hollow tube arrangement.
Regarding claim 3, modified Rockelmann includes Anderson, which teaches that at least one of the bearing bushes (from the modification to claim 1 above) comprises at least one guiding element (20 from Anderson) which engages into a guiding track (inside surface of the middle tube) of the middle tube (28 from Rockelmann).
	Regarding claim 4, modified Rockelmann includes Anderson, which teaches that at least one guiding element (20 from Anderson) is formed by a hook resilient guiding tab (20 is formed by a hook resilient tab and shown in fig. 5).
	Regarding claim 6, modified Rockelmann includes Anderson, which teaches that the at least one of the bearing bushes that can shift relative to the middle tube in the longitudinal direction of the flexible hollow tube arrangement (from the modification to claim 1 above) has an annular collar (13) via which the bearing bush is supported (the collar supports the bearing bush which is supported via pin 14) on a support surface (inside surface touching the pin 14) configured for attachment to the vehicle (intended use).
Regarding claim 9, modified Rockman teaches (fig. 2) that the mounting beam (22) is curved.
Claim 8 is rejected as best understood under 35 U.S.C. 103 as being unpatentable over Rockelmann in view of Anderson (US 3248899) as applied above, and further in view of Chen (US 5036898).
Regarding claim 8, Rockelmann does not teach a winding spring being attached to the at least one of the bearing bushed that can shift relative to the middle tube in the longitudinal direction of the flexible hollow tube arrangement.
Chen teaches (fig. 3) a roller shade arrangement with a winding shaft (10) and a bearing bush (42), the winding shaft (10) comprising a winding spring (60) which is attached to a bearing bush (42, column 2 lines 7-12). It would have been obvious to one of ordinary skill in the art to further modify Rockelmann with the teachings of Price so that the winding shaft comprises a winding spring which is attached to the bearing bush that can shift relative to the middle tube in the longitudinal direction of the hollow tube. This alteration provides the predictable and expected results of the added winding spring providing more energy to the system, making the retraction mechanism more efficient.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because
the arguments are not commensurate in scope with the rejection, and are not found persuasive.
	The applicant argues that “Claim 1, as currently amended, recites the limitation of "wherein at least one of the bearing bushes can shift relative to the middle tube in [[the]] a longitudinal direction of the flexible hollow tube arrangement." In contrast, Rockelmann provides no teaching or suggestion to connect the bearing bushes 30A and 30B to the tube 28 in a movable manner, i.e., to shift relative to the middle tube. 
 	The Present Action alleges Page 7, lines 7-10 that Rockelmann discloses "wherein at least one of the bearing bushes (30A, 30B) can shift relative to the middle tube (28) in the longitudinal direction (as shown in fig. 2) of the hollow tube (Figs. 2 and 3 show the bearing bushes being distinct and separate components from the middle tube 28, thus the bearing bushes can shift relative to the hollow tube, at least during assembly)." (emphasis added) As discussed during the Interview, Applicant traverses this analysis that the bearing bushes of Rockelmann would be movable during assembly, because, as a matter of cause, none-assembled parts are always movable to each other. Applicant's claims are to an assembled device which should thus be compared with other assembled devices known in the prior art. 
However, in order to further the prosecution of this application, and without acquiescing to the Examiner's rejection and while reserving the right to use the original claims in the future, Applicant has amended claim 1 to recite: " ... wherein at least one of the bearing bushes in an assembled state can shift relative to the middle tube in [[the]] a longitudinal direction of the flexible hollow tube arrangement." As stated in paragraph [0006] of the published specification: 
The invention proposes a roller blind arrangement in which the winding shaft comprises a hollow tube arrangement having lateral bearing bushes, of which at least one can shift relative to a flexible middle tube in the axial direction, allowing changes in the length of the middle tube due to temperature and/or humidity to be compensated without any excessive stresses being introduced into the roller blind web and without any adverse effects on the function of the roller blind arrangement. (emphasis added) 
Thus, as discussed during the Interview, the claimed limitation of the bearing bush's ability to shift relative to the middle tube is an intended feature, and not just an incidental effect of Page 
components, irrespective of whether they are assembled or unassembled. Rockelmann does not disclose or even suggest such a feature or the structure to realize this feature, function, or intended use in an assembled state.”
	The examiner notes that the above rejection relies on Anderson to cure the deficiencies of Rockelmann in response to the amended set of claims. All the limitations as claimed are taught by the combination.
	The applicant argues that “During the Interviewer, Examiner Shepherd suggested adding structure related to this feature. Such structure may be found in at least claim 5 (now canceled and incorporated into claim 1) and as shown in paragraph [0042] of the published specification: 
As is implicitly apparent from the description above and from the drawing, bearing bush 36A is disposed for co-rotation with middle tube 32 because of outer profile 46, which engages into the inner profile of coupling element 34A, but can shift relative to middle tube 32 in the axial direction, whereby changes in the length of middle tube 32 due to temperature and/or humidity fluctuations can be compensated. (emphasis added) 
Accordingly, to also further the prosecution of this application, and without acquiescing to the Examiner's rejection and while reserving the right to use the original claims in the future, Applicant has also amended claim 1 to also recite the limitations of cancelled claim 5 as follows: 
" ... wherein the at least one of the bearing bushes that can shift relative to the middle tube has an outer profile which engages into an inner profile of the coupling element or of the middle tube." 
Thus, Applicant submits that for the aforementioned reasons, claim 1 is neither anticipated nor made obviousness by Rockelmann, is in condition for allowance and respectfully requests such allowance. Accordingly, claims which depend from claim 1, either directly or indirectly, should be allowed for at least these same reasons.”
The examiner notes that the above rejection relies on Anderson to cure the deficiencies of Rockelmann in response to the amended set of claims. All the limitations as claimed are taught by the combination.
The applicant argues that “The present action rejects claims 3-4, and 6 under 35 U.S.C.103 as being unpatentable over Rockelmann in view of Price (US 5934354). Claim 7-8 are rejected under 35 U.S.C.103 as being allegedly unpatentable over Rockelmann in view of Chen (US 5036898). The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
1.   Determining the scope and contents of the prior art. 
2.   Ascertaining the differences between the prior art and the claims at issue. 
3.    Resolving the level of ordinary skill in the pertinent art. 
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness. 
First, there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings with the claimed specific properties. Second, there must be some reasonable expectation of success. Finally, the prior art reference must teach or suggest all the claim limitations. The teaching or suggestion to make the claimed combination and the reasonable expectation of success must be both found in the prior art, and not based on Applicant's disclosure. In re Vaeck, 947 F.2d 488, 20 USPQ2d 1438 (Fed. Cir. 1991). See MPEP 2142. 
Applicant submits that for the aforementioned reasons, claim 1 is neither anticipated nor made obviousness by Rockelmann, is in condition for allowance and respectfully requests such  
allowance. Accordingly, 2-4, 6 and 8-9, which depend from claim 1, either directly or indirectly, should be allowed for at least these same reasons. 
In light of the foregoing, Applicant therefore submits claims 1-6, 8 and 9 are in condition for allowance, and respectfully requests such allowance.”
The examiner notes that the argument does not apply to the current rejection, as due to the amendments to the claims, the rejection relies upon a different reference to teach the limitation as argues. All the limitations as claimed in all of the claims are taught by the above combinations, with motivation to make any combinations described.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S./Examiner, Art Unit 3634                                                                                                                                                                                         

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634